
	
		I
		112th CONGRESS
		1st Session
		H. R. 1851
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to enter into
		  agreements to compensate local educational agencies and units of local
		  governments for tax revenues lost when the Federal Government takes land into
		  trust for the benefit of a federally recognized Indian tribe or an individual
		  Indian.
	
	
		1.Short titleThis Act may be cited as the
			 Land-In-Trust Schools and Local
			 Governments Equitable Compensation Act.
		2.Payments for
			 certain land held in trust
			(a)AgreementAs
			 soon as practicable after the date of enactment of this Act, the Secretary of
			 the Interior (referred to in this section as the Secretary)
			 shall attempt to negotiate an agreement among the applicable local education
			 agency or unit of local government, the Secretary, the appropriate State, and,
			 if appropriate, any federally recognized Indian tribe or individual Indian,
			 under which all parties agree that the amounts described in subsection (b)
			 shall be—
				(1)waived in whole or
			 in part;
				(2)limited for an
			 agreed upon number of years; or
				(3)otherwise
			 adjusted, including adjusting the timing of any payments.
				(b)Transfer of
			 amountsIf an agreement is not entered into under subsection (a),
			 for the first fiscal year beginning after the date of enactment of this Act and
			 each fiscal year thereafter, the Secretary of the Treasury shall transfer
			 directly to the Secretary of Interior from the general fund of the Treasury,
			 without further appropriation, such amounts as are necessary, after taking into
			 account any other amounts appropriated to make payments under this subsection,
			 to make payments from the Secretary to the applicable local educational agency
			 or unit of local government in an amount necessary to ensure that the local
			 educational agency or unit of local government receives full payment for the
			 amount of property tax revenues lost as a result of land under the jurisdiction
			 of the local educational agency or unit of local government being held in trust
			 by the United States for the benefit of a federally recognized Indian tribe or
			 an individual Indian, to be calculated in a manner that provides that the taxes
			 (otherwise payable but for the status of the land being held in trust) shall be
			 assessed and paid annually at the same rate as the taxes would be assessed and
			 paid if not in trust.
			3.Effective
			 dateThis Act shall apply to
			 all land taken into trust by the United States for the benefit of a federally
			 recognized Indian tribe or an individual Indian on or after October 1,
			 2008.
		
